DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 6/15/2022.

Election/Restrictions
Claims 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/2/2022.
Priority
In view of the English translation of the foreign priority documents and the fact that the instant claimed subject matter is supported in said documents, the instant claims are awarded an effective filing date of 6/21/2018.
Response to Arguments
All of Applicant’s arguments filed 6/15/2022 have been fully considered and are not persuasive.
Applicant argues that Uyama looks to resolve a technical problem that is distinct from the instant application and thus a skilled artisan would not have necessarily looked to Uyama.
In response to applicant's argument that Uyama is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Uyama is in the same field of Applicant’s endeavor, specifically cosmetic composition in the form of emulsions.
Applicant remarks that a skilled artisan would not have been motivated to use 2.5-7% of fatty alcohol as the Examples of Uyama teaches 1.4% (Ex. 2A-1) and example 4-1 has 4.2% but modifying Example 2A-1 by increasing the amount of fatty alcohols to 4.2% would result in a ratio of 21 of fatty alcohol/ anionic surfactant (4.2/0.2 sodium N-stearyl-N-methyltaurate), as contrasted to the fatty alcohols.
This is not persuasive as the teaching of Uyama are not limited to the working examples and the rejection over Uyama and Kroepke below does not rely on these examples.  As discussed in the rejection, Uyama teaches the fatty alcohols to be used in amounts ranging from 1.0-10% and teaches the sodium N-stearoyl-N-methyltaurate to be used in amounts ranging from 0.01-2%, which provides a ratio that overlaps with the claimed ratio and overlapping ranges are prima facie obvious absent evidence showing the claimed range to be critical.
Applicant further argues that a skilled artisan would not be motivated to use at least 20% polyol in view of “The Science of Cosmetic Texture” and WO’640 teachings that it’s not always possible to alter a product by simply changing the quantity of a problematic ingredient.  Furthermore, Kroepke mentioned the use of high amounts of moisturizer along with glycerol esters and thus a skilled artisan would not have been motivated to further complicate the compositions of Uyama by adding a glycerol ester of a fatty acid, especially in view of the stability issues mentioned in “The Science of Cosmetic Texture”.
This is not persuasive, while there are generic references out there that discuss stability concerns or negative interaction concerns, the prior art cited provides a reasonable expectation of success of working as postulated by the Examiner. Kroepke teaches that high amounts of moisturizers can be used to improve and enhance skin moisture and this is taught to be used along with glycerol esters and fatty alcohols and the instant claims do not exclude the inclusion of this ingredient and it is noted that Uyama even exemplifies the use of glyceryl esters, specifically glyceryl stearate (i.e. a glycerol ester of fatty acids) and teaches the use of fatty alcohols. One of skill in the art would have a reasonable expectation of success as both Uyama and Kroepke teach O/W cosmetic composition for application to the skin comprising fatty alcohols, in overlapping amounts, and Uyama teaches that polyvalent alcohols (which embraces glycerol) and glycerol esters can be effectively added.
Applicant argues that the conventional wisdom in the art is to caution persons of ordinary skill therein to take great care when attempting to modify compositions that require both an anionic and a cation surfactant as with the compositions of Uyama as Shapiro discloses the following "Cationic surfactants cannot be used with anionic surfactants. If positively charged cation surfactants are mixed with negatively charges anionic surfactants, they will fall out of solution and no longer be effective. Cation and nonionic surfactants, however, are compatible."
This is not persuasive as Uyama teaches the use of both anionic and cationic surfactants together and teaches that polyols and glycerol esters can be successfully added, thus there is a reasonable expectation of success in performing the modifications proposed by the Examiner.
In summary, Applicant directs the Examiner to MPEP 2143.
The Examiner has considered these MPEP citations and they are not persuasive as the Examiner has provided a specific motivation for adding at least 20% polyol and has clearly established a reasonable expectation of success.  Regarding the “extra work” for “no apparent reason” this is not persuasive as Kroepke provides a specific motivation for adding high amounts of polyol, as doing so leads to very good and lasting moisturization of the skin and Uyama teaches the addition of glycerols and teaches that the composition can be formulated into moisture retaining creams, thus clearly contemplating moisturizing compositions.
Applicant argues that the comparative data of the specification provides powerful evidence of non-obviousness.
This is not persuasive.  Applicant claims that the examples show the claimed amounts of 2.5%-7% are critical and when the fatty alcohol is not within these amounts, the composition is unstable, however, Applicant hasn’t shown the range as a whole to be critical.  Applicant has tested 2.7, 4.5 and 6.5% against 1.8 and 1.4%, but is not sufficient to conclude that the entire range of 2.5-7% is critical which is necessary as the prior art teaches amounts ranging from 1-10% which substantially overlaps with the claimed ranges and the data presented does not show amounts greater than 7 to result in unstability. Furthermore, the data presented in not commensurate in scope with the claims as single species are tested, and minimal concentration changes are made (only fatty alcohol and surfactant, all other ingredients are tested in a single concentration range).  Genus are claimed and the number of data points/species test are insufficient to ascertain a trend in the data showing that all the concentrations and species embraced by the claims would have the same improved effect.
In view of the new effective filing date over the claimed, the rejection over Aubrun is withdrawn The Examiner would like to note that the Statement of Common Ownership alone was not sufficient to overcome the rejection as the rejection is available under 102(a)(1) (i.e. available as its prior public availability date) and statements of common ownership are not effective for these types of rejections, however, Aubrun reference falls under the 102(b)(1) exception as being obtained from the inventor (Aubrun and Wahler) during the 1year grace period.  As such all rejections over Aubrun has been withdrawn. 
Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Uyama (US 2013/0005835) and Kroepke (US 2010/0173027), cited on the 9/27/2021 IDS.
Uyama discloses an emulsified cosmetic composition, such as skin care, comprising a) higher aliphatic alcohol, (B) ingredient is an anionic surfactant, (C) ingredient is a cationic surfactant, (D) ingredient is water, (E) ingredient is an oil component (Abs and [0068]).  
Regarding claims 1(a) and 4-7: Uyama teaches that the higher aliphatic alcohol (a) is preferably chosen from saturated straight chain monovalent alcohol’s in terms of stability, examples of suitable alcohols include cetyl alcohol, stearyl alcohol and behenyl alcohol.  Uyama further teaches that it is preferable to use a mixture of two or more, therefore, it would have been prima facie obvious to use a mixture of cetyl and stearyl alcohol yielding no more than one would expect from such as arrangement as these two alcohols and mixtures are specifically contemplated [0023-0024].  Uyama teaches that these alcohols can be used in amounts ranging from 1.0-10%, which overlaps with the claimed 2.5-7% and 2.5-4.5% and overlapping ranges are prima facie obvious [0026].
Regarding claims 1(b), 2 and 8-11: Uyama teaches that the anionic surfactant (b) is preferably sodium N-stearoyl-N-methyltaurate [0038], which comprises one C16-C22 hydrocarbon chain and has sulfonate function and falls within the structure of formula I presented in claim 9. This surfactant is taught to be used in amounts ranging from 0.01-2%, preferably 0.1-0.5% [0040].
Regarding claim 3: The prior art makes obvious the use of a mixture of cetyl and stearyl alcohols (i.e. a mixture of C16-C18 carbons) and the use of sodium N-stearoyl-N-methyltaurate which has a C17 alkyl group, reading on the number of carbons between component (a) and (b) to not be more than 5.
Regarding the mass ratio of claim 1 and 12: The prior art makes obvious the use of 1-10% of fatty alcohol and 0.1-0.5% of sodium N-stearoyl-N-methyltaurate, which results in a ratio of (2-100)/1, which overlaps with the claimed ratios and overlapping ratios are prima facie obvious absent evidence of criticality.
Uyama teaches that the composition is preferably an O/W emulsion wherein the oil component is the inner phase and water is the outer phase, which reads on oily phase being dispersed in the water phase [0050 and 0022]. 
Regarding claims 1(d) and 17-19: Uyama teaches that the selection of the oil component is not limited and preferred oil components include silicone oils (selected from a finite number of options).  Examples of silicone oil include dimethylpolysiloxane [0059 and 0061].  The oil can be used in amounts of 5-30% (overlapping with silicone oil being present in an amounts of 0.06-50% and 0.6-30% and overlapping with oily phase making up 0.1-50% of the total composition) of the total composition and one, two or more types can be used together [0064-0065].  As Uyama teaches that one type of oil can be used, it would have been prima facie obvious to use a single oil component, such as a silicone oil, specifically dimethylpolysiloxane, yielding more than expected from such an arrangement.  This results in an oil phase that comprises at least 60% silicone oil as the instant specification states that for purposes of the invention, the oily phase does not include the fatty alcohols and anionic surfactants as claimed (pg. 6-7 of the filed specification).
Uyama teaches the use of polyols such as glycerol, butylene glycol and dipropylene glycol (see working examples), reading on instant claims 13-15, but Uyama does not teach these to be used in amounts of at least 20% and d20-80% as recited by instant claims 1 and 16.
Kroepke discloses O/W cosmetic emulsions comprising one or more fatty alcohols in amounts of 2-10% and at least 15%, preferably at least 25%, of at least one moisturizer, preferably glycerol (Abs and [0001, 0027 and 0032-0033]).  These moisturizers work by reducing moisture release by the horny layer (also called trans-epidermal water loss (TEWL)) and/or of positively influencing hydration of the horny layer [0028].
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Uyama and add at least 25% (which overlaps with 20-80% as claimed) of a moisturizer such as glycerol, in to the composition of Uyama as Kroepke teaches this to be a suitable moisturizer for use in O/W emulsions teaches that the combined use of fatty alcohols and glycerol leads to an improvement in the skin moisture and skin smoothness [0038]. One of skill in the art would have a reasonable expectation of success as both Uyama and Kroepke teach O/W cosmetic composition for application to the skin comprising fatty alcohols, in overlapping amounts, and Uyama teaches that polyvalent alcohols (which embraces glycerol) can be effectively added.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 and 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7, 9, 11, 13-16 of copending Application No. 16/469508 in view of Kroepke (US 2010/0173027). 
US’508 discloses a composition, in the form of an oil-in-water emulsion for making up the skin comprising: from 0.1 to 40% by weight relative to the total weight of the composition of a mixture of a C16 and C18 fatty alcohol , from 0.05 to 5% by weight relative to the total weight of the composition of at least one anionic surfactant, specifically sodium N-stearoyl-N-methyltaurate, wherein the weight ratio of anionic surfactant of formula (I)/fatty alcohol is approximately ¼, 0.1-40% of at least one oil, such as silicone oils and 1-10% of a wax (thus overlapping with an oil phase comprising 60% or more of a silicone oil).
However, US’508 does not teach the use of polyols in amounts ranging from 20-80% as recited by instant claim 16.
Kroepke discloses teaches O/W cosmetic emulsions comprising one or more fatty alcohols in amounts of 2-10% and at least 15% of at least one moisturizer, preferably glycerol (Abs and [0001 and 0032-0033]).  These moisturizers work by reducing moisture release by the horny layer (also called trans-epidermal water loss (TEWL)) and/or of positively influencing hydration of the horny layer [0028].
It would have been prima facie obvious to a person of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the teachings of US’508 and add at least 15% of a moisturizer such as glycerol, in to the composition of US’508 as Kroepke teaches this to be a suitable moisturizer for use in O/W emulsions teaches that the combined use of fatty alcohols and glycerol leads to an improvement in the skin moisture and skin smoothness [0038]. One of skill in the art would have a reasonable expectation of success as both Kroepke and US’508 teach O/W cosmetic composition for application to the skin comprising fatty alcohols, in overlapping amounts.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613